DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor suggest in the claimed combination a rare-earth permanent magnet-forming sintered body comprising particles of a magnet material containing a rare-earth substance, the magnet material particles being integrally sintered while being formed into a given three-dimensional shape with a lengthwise cross-section having a first surface extending in a length direction thereof, a second surface lying at a distance from the first surface in a thickness direction thereof and extending in the length direction, and edge surfaces of lengthwise opposite ends thereof, each of the edge surfaces being inclined to extend from a corresponding lengthwise edge of the first surface obliquely outwardly in the length direction, whereby a length of the first surface becomes less than that of the second surface, wherein the rare-earth permanent magnet-forming sintered body is sectionalized into at least a lengthwise central region, and first and second end regions located, respectively, on both sides of the central region, and wherein: in the central region, easy magnetization axes of the magnet material particles included in the central region have a parallel orientation in which the easy magnetization axes are oriented in a direction substantially orthogonal to the first surface of the sintered body wherein a ratio P/L of a lengthwise dimension P of the central region to a lengthwise dimension L of the first surface is in the range of 0.05 to 0.8. (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 04/30/2021, with respect to claims 1-3 and 5-11 have been fully considered and are persuasive.  The previous rejection(s) of claims 1-3 and 5-11  has been withdrawn. The prior art of record fails to disclose a ratio P/L where P is the length of the center region and L is the length of the entire first surface. The closest art of record HAZEYAMA et al. (US 2015/0357870) establishes a result effective variable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/BERNARD ROJAS/           Primary Examiner, Art Unit 2837